Citation Nr: 0728510	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective May 3, 2005.  The veteran 
filed a notice of disagreement (NOD) in August 2005 with 
respect to the assigned initial rating.

By a September 2005 rating decision, the RO granted a higher 
initial 50 percent rating for PTSD, effective May 3, 2005.  
The RO issued a statement of the case (SOC) in September 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 2005.

In August 2006, a Deputy Vice Chairman of the Board granted 
the motion filed by the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900 (2006).

By decision dated in September 2006,the Board granted an 
initial 70 percent rating for PTSD.  The Board remanded the 
matter of a rating in excess of 70 percent to the RO (via the 
Appeals Management Center (AMC), in Washington, DC) for 
further action, to include issuance of additional due process 
notice.  After accomplishing the requested action, the RO/AMC 
continued the denial an initial rating in excess of 70 
percent for PTSD on appeal (as reflected in a March 2007 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

Inasmuch as the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized the claim in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As a final preliminary matter, the Board notes in the 
September 2006 decision, the Board indicated that an October 
2005 VA medical assessment appeared to raise an informal 
claim for a total disability based on individual 
unemployability (TDIU) due to service-connected disabilities.  
This matter was referred to the RO for appropriate action.  
There is no indication in the record that the RO has 
adjudicated this claim; hence, it is again referred to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  All notification and development actions need to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Since the May 3, 2005 effective date of the grant of 
service connection for PTSD, the veteran's psychiatric 
symptoms primarily include periodic suicidal ideation, 
chronic panic and anxiety attacks, impaired impulse control, 
severe chronic sleep impairment resulting in fatigue, 
intrusive thoughts and recollections, nightmares, 
irritability, anger often resulting in alienation of friends 
and family, outbursts, blunted affect, agitated depression, 
anxiety, social isolation, feelings of hopelessness, and 
guilt; collectively, these symptoms are indicative of no more 
than occupational and social impairment with major 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD have 
not been met at any point since the May 3, 2005 effective 
date of the grant of service connection for that disability.. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)(addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received,  
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim(s), in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (here, the RO, to 
include the AMC).  Id; Pelegrini, 18 Vet. App. at 119.  See 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, after the grant of service connection for 
PTSD, the September 2005 SOC set forth the criteria for a 
higher rating for PTSD, which is sufficient under 
Dingess/Hartman.  A September 2006 letter provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate a claim for higher rating for the 
disability, as well as what information and evidence must be 
submitted by the appellant and what information and evidence 
would be obtained by VA, the need for the appellant to advise 
VA of any further pertinent evidence, and to submit any 
pertinent evidence in his possession.  The September 2006 
letter also informed the appellant how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  After issuance of each 
notice described above, and opportunity for the appellant to 
respond, the March 2007 SSOC reflects readjudication of the 
matter of higher rating.  Hence, the appellant is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
post-service VA outpatient treatment records of the VA 
Medical Center (VAMC) in Brooklyn, New York dated from 
January to June 2005, and an October 2005 Assessment and 
Treatment Summary report by a VA psychiatrist and the report 
of a VA examination conducted in June 2005.  Also of record 
are statements submitted by the veteran and his wife.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

As noted above, the veteran has been assigned an initial 70 
percent disability rating for PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.

Pursuant to the General Rating formula, a 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

VA outpatient medical records dated from January 2005 to May 
2005 reflect that the veteran was evaluated and received 
treatment for complaints of flashbacks, recurrent nightmares, 
poor sleep, with feelings of guilt and depression about his 
active duty in the military and that he could no longer cope.  
He was diagnosed with PTSD and depression.

A January 2005 VA psychosocial assessment reflects that the 
veteran reported an exacerbation of nightmares of his combat 
experience in the last five years.  He indicated that he had 
become increasingly angry and agitated.  He reported having 
insomnia and depression.  His wife was diagnosed with bladder 
cancer and he was very worried about that.  He described his 
marriage as "fine" and had one daughter and a grandson who he 
was very close with.  He also had a brother in Pennsylvania 
that he spoke with by phone weekly.  The veteran reported 
that he retired at age 56 after teaching high school 
electronics for 23 years.  He reported a lack of 
concentration and that he quit a veterans group after a 
confrontation about other people's viewpoints.

In a May 2005 statement, the veteran  reported his 
experiences as a combat infantryman in the Korean war and 
resulting effects on him upon his return to the United 
States, both physically and mentally.  He stated that after 
his discharge from service he experienced frequent nightmares 
that initially decreased in frequency but increased in 
severity about five years ago years earlier.  He reported 
difficulty sleeping, lost interest in his hobbies, inability 
to concentrate on reading, and arguing with people and 
isolating himself from them.

A June 2005 VA PTSD examination report notes that the 
veteran's social interactions were characterized by increased 
irritability, decreased participation in usual activities, 
problems in concentration and social avoidance.  He spent the 
majority of his time caring for his wife who is currently ill 
with cancer.  The examiner noted that there was moderate 
social impairment and no occupational impairment.  The 
veteran reported experiencing recurrent and intrusive 
recollections and recurrent distressing dreams pertaining to 
multiple traumatic combat events which occurred during the 
Korean War.  He also experienced intense psychological 
distress and physiological reactivity when exposed to 
internal or external cues which symbolized or resembled 
aspects of the trauma.  The veteran made persistent efforts 
to avoid thoughts, feelings, and conversations as well as 
activities, places, and people that aroused recollection of 
the trauma.  He had a markedly diminished interest in 
participation in significant activities, feelings of 
detachment from others and a restricted range of affect.  
Also present were multiple persistent symptoms of increased 
arousal including difficulty staying asleep, irritability, 
difficulty concentrating, hypervigilance and an exaggerated 
startle response.  The veteran experienced chronic 
depression, directly related to his PTSD symptoms; the 
depression was characterized by dysphoric mood anhedonia, 
apathy, social withdrawal, decreased participation in 
significant activities and periodic suicidal ideation.  He 
experienced chronic feelings of guilt as well as both panic 
and anxiety attacks.

The examiner indicated that the veteran had no impaired 
thought processes and no delusions, hallucinations or 
homicidal ideations.  His ability to maintain personal 
hygiene was intact, he was oriented by three, had no memory 
loss or impairment, no obsessive or ritualistic behaviors, 
and his rate of speech was normal.  The diagnosis was PTSD 
and a Global Assessment of Functioning (GAF) score of 50 was 
assigned.

VA outpatient medical records dated from June 2005 to 
September 2005 reflect that the veteran participated in a 
weekly insomnia treatment group.

In the October 2005 statement, the veteran's wife indicated 
that the veteran demonstrated hostile behavior towards his 
brother, their daughter and even to her without explanation 
and then behaved as if nothing had happened.  She stated that 
the veteran loved antiques; so they decided to go into the 
antique business on a part time basis.  However, the veteran 
became rude and continually argued with potential customers 
and his work got sloppy so they had to go out of business.  
The veteran's wife also stated that the veteran rarely spoke 
to his friends anymore and that at parties, the veteran would 
sit in a corner by himself.  She also stated that he suffered 
greatly from recurring nightmares.

The October 2005 VA psychiatrist's Assessment and Treatment 
Summary revealed that the veteran reported that he was no 
longer able to manage the nightmares, intrusive thoughts, 
sudden outbursts or long periods of sitting alone in a room 
and not being able to account for the passage of time.  He 
stated that he was no longer able to function interpersonally 
in a business as he had in years prior, he was alienating 
customers and clients with whom he had a prior positive 
rapport to the degree that he and his wife began to lose 
business.  The veteran stated that he began to make mistakes 
in his work and actually caused damage to the goods he was 
entrusted to restore or repair.  The situation deteriorated 
to the degree that he and his wife were forced to close their 
business.  He became progressively withdrawn and isolated 
during this time and he struggled with fears and anxiety 
around the gravity of his wife's illness.  The veteran 
reported profound feelings of guilt over his actions as a 
combatant in Korea.  These feelings and memories intruded 
upon his waking consciousness on a regular basis and had made 
it impossible for him to function around the thoughts.  The 
veteran reported difficulty sleeping with frequent nightmares 
and difficulty with concentration.  He had narrowed his 
social interactions considerably in the last several years.  
He demonstrated difficulty in actually getting close to 
others and tended to keep people at a distance.  In the past 
two to five years, he had alienated many of those people with 
whom he had maintained a distant relationship by his 
outbursts of anger and frustration.

The physician noted that the veteran was in a PTSD group for 
Korean Combat Veterans, participated in a short-term Insomnia 
Group, and was seen in individual psychotherapy twice a 
month.  The veteran was neatly attired with normal grooming.  
He was oriented, affect was blunted and mood was hopeless and 
despairing.  His speech flow was pressured with noted 
stammering when agitated.  His thought content was 
appropriate to mood and circumstances.  There was no evidence 
of hallucinations.  His judgment, abstraction, and decision 
making were all normal.  The VA physician found that the 
veteran demonstrated with agitated depression, intrusive 
thoughts, guilt and guilty ruminations about things he did in 
Korea, sleep disorder, nightmares, and by report of his wife 
and himself, frequent dissociative or fugue states in which 
he was entirely unaware that he talked to himself, wept or 
laughed.  He was highly isolative, avoided interactions with 
people in order to avoid sudden agitated outbursts.  His 
interpersonal functioning was distant and marginal with 
increased deterioration over the past several years.  He had 
become industrially impaired in the past two years as a 
result of exacerbation of his psychiatric disorder of PTSD 
which was triggered by the illness of his wife.  The 
diagnosis was PTSD, chronic and severe, and the physician 
assigned a GAF of 45.

Considering the evidence in light of the criteria noted 
above, the Board finds that since the May 3, 2005 effective 
date of service connection, the veteran's PTSD symptoms more 
nearly approximates the criteria for a 70 percent initial 
rating for PTSD.  See 38 C.F.R. § 4.7.

VA treatment record and examination reports, collectively, 
show that the veteran's psychiatric symptomatology has 
included periodic suicidal ideation, chronic panic and 
anxiety attacks, impaired impulse control, severe chronic 
sleep impairment resulting in fatigue, intrusive thoughts and 
recollections, nightmares, irritability, anger often 
resulting in alienation of friends and family, outbursts, 
blunted affect, agitated depression, anxiety, social 
isolation, feelings of hopelessness, and guilt.  These 
symptoms reflect occupational and social impairment with 
deficiencies in most areas (here, primarily work, family 
relations, and mood), consistent with the current 70 percent 
rating.

The Board emphasizes that at no point since the effective 
date of the grant of service connection has there been any 
indication that the manifestations of the appellant's PTSD 
warranted assignment of a 100 percent rating.  The overall 
record includes a reported worsening of symptoms over time.  
However, the October 2005 VA PTSD examiner noted that the 
veteran had become industrially impaired in the previous two 
years and indicated that PTSD was severe.  There was no 
indication that the veteran's PTSD resulted in symptoms that 
reflected total occupational and social impairment.  The 
totality of the evidence, including reports of examination 
and VA treatment notes and does not reflect gross impairment 
in thought process or communication.  As noted above, the 
appellant was noted to have periodic suicidal thoughts only 
one time in the June 2005 VA examination report, but no 
suicidal ideation or plan was noted.  He also has exhibited 
no apparent danger of hurting others.  There also is no 
indication that the appellant has been unable to perform the 
activities of daily living and maintains normal personal 
hygiene.  In the VA examination report it was indicated that 
he was oriented to time and place.  There is no indication of 
memory loss manifested by forgetting his own name or 
occupation, or the names of his family.

The Board also points out that none of the GAF scores 
assigned since May 3, 2005 provide any basis for assignment 
of the maximum schedular rating for PTSD.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).

In this case, the appellant's assigned GAF scores have been 
consistent with the appellant's reported symptoms, and are 
consistent with a finding that, since May 2005, his PTSD has 
been seriously, but not totally, disabling.  The Board notes 
that during a VA examination of the veteran in June 2005 and 
VA assessment in October 2005, the physicians assigned GAF 
scores of 50 and 45, respectively. According to the DSM-IV, 
GAF scores between 41 and 50 indicate serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, and 
inability to keep a job).  While many of the actual symptoms 
noted in the DSM-IV are not shown, the Board finds that the 
assigned GAF scores are nonetheless consistent with the level 
of impairment contemplated in initial 70 percent rating 
herein assigned.

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected PTSD has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (cited to in the September 2005 SOC).   As 
discussed above, the veteran and his wife have reported that 
after retiring from teaching, the veteran and his wife 
started a business dealing with antiques and that the 
veteran's PTSD resulted in outbursts with customers and 
caused him to make mistakes in his work.  While the Board 
notes that current 70 percent rating indicates significant 
impairment; however, the evidence does not reflect that PTSD 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned 70 percent rating).  There 
also is no objective evidence that PTSD has warranted 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial rating for PTSD in excess of 70 
percent must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating for PTSD in excess of 70 percent is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


